DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach wherein the first shield can comprises a plurality of side walls, wherein the plurality of side walls comprises a first side wall, and wherein the first side wall comprises a first region, an entirety of which is overlapped with the first flexible circuit board in a lateral direction perpendicular to an optical axis direction of the at least one lens when taken in combination with all the limitations of the independent claim. Furthermore, the prior art does not teach herein the first shield can comprises a plurality of first side walls and a first protrusion extending in an optical axis direction of the lens from one first side wall of the plurality of first side walls, J:\NOB\LGI\433D2\Amd-Resp\Responsel .doc/kh/Icf5Docket No. NOB.LGI.433D2 Serial No. 17/354,312 wherein the second shield can comprises a plurality of second side walls and a second protrusion extending in the optical axis direction of the lens from one second side wall of the plurality of second side walls, and wherein a portion of the second protrusion is overlapped with the first protrusion in a direction perpendicular to the optical axis direction of the lens when taken in combination with all the limitations of the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
March 30, 2022